Title: From George Washington to John Forbes, 15 November 1758
From: Washington, George
To: Forbes, John


Camp, on Chesnut-Ridge (11 o’clock at night) 
Sir,the 15th November, 1758.     
An Express from Colo. Armstrong, affords me an opportunity of informing you that we marched hither about 4 o’clock this afternoon—and that I found Mr Bassett and 30 men here late as it was—Immediately ordered working parties on the road, that no time might be lost in opening it; but apprehend I shall not proceed so fast as you could wish, since after all my delays, and waiting for Tools to-day, Capt. Fields was able to get only 42 falling axes—These however, added to 30 others now here with Mr Basset shall be employed to-morrow at day-light, to the best advantage. I understand that Captn Shelby was to have accompanied Mr Gordon to-day; but upon examining the Bearer, I find he did not; and that the road (intended) is but very slightly blaz’d. It may be necessary, therefore to send Capt. Shelby, to prevent mistakes—This camp (I ought before to have said) is about 6 miles from Loyal-hannon, and where the new road strikes out.
I shall write again in the morning, enclosing Returns of my Brigade; in the mean time permit me to add that I am Sir, &c. &c.

G:W.


To Genl Forbes.   
   
